                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

HOSEA L. ROBINSON, SR.,                            )
                                                   )
                Plaintiff,                         )
                                                   )
          v.                                       )         No. 4:18-CV-1232 SNLJ
                                                   )
STATE OF MISSOURI, et al.,                         )
                                                   )
                Defendants.                        )

                                 MEMORANDUM AND ORDER

        Before the Court is plaintiff’s post-dismissal “motion for court order of mandamus.” The

Court will treat plaintiff’s motion as a motion for reconsideration of the dismissal of this action.

        Plaintiff, Hosea L. Robinson, Sr., an inmate at Eastern Reception, Diagnostic Center,

filed this action on behalf of his son, Hosea Robinson, Jr., on July 16, 2018. The Court ordered

plaintiff, on August 14, 2018, to file an amended complaint on a court-provided form, and

additionally to file a motion to proceed in forma pauperis or pay the full $400 filing fee. The

Court dismissed plaintiff’s action on September 18, 2018, as a result of plaintiff’s failure to file

an amended complaint on a court-provided form and file a motion to proceed in forma pauperis

or pay the full $400 filing fee in this action.

        In his motion, plaintiff has not provided a reason for reconsidering the dismissal of this

action. Additionally, plaintiff has still failed to file an amended complaint on a court-provided

form or a motion to proceed in forma pauperis or pay the full $400 filing fee in a timely manner.

Thus, for these reasons, the Court will not reconsider the Order of Dismissal.

        Accordingly,
        IT IS HEREBY ORDERED that plaintiff’s post-dismissal “motion for court order of

mandamus” construed as a motion for reconsideration of the dismissal of this action [Doc. #17]

is DENIED.

        IT IS FURTHER ORDERED that an appeal from the Order of Dismissal would not be

taken in good faith.

        IT IS FURTHER ORDERED that the Clerk of Court shall not accept any additional

filings in this action from plaintiff unless said filings relate to an appeal.

        Dated this 12th day of October, 2018.




                                                    STEPHEN N. LIMBAUGH, JR.
                                                    UNITED STATES DISTRICT JUDGE




                                                    2
